Title: From John Adams to Elbridge Gerry, 24 June 1780
From: Adams, John
To: Gerry, Elbridge


      
       Dear Sir
       Paris Hotel de Valois Rue de Richelieu June 24th. 1780
      
      Your two Letters of the 5th. of May I have recieved with more pleasure than You can imagine. They are the first Lines I have recieved from Philadelphia. Your Letter prepared my mind for the horrid History We have since recieved in the Court Gazette from London of the Surrender of Charlestown. This is the severest Blow We ever recieved. Yet We shall soon get over it. I hope it will arouse the thoughtless from their pleasing Dreams of Peace—for notwithstanding the distracted State of the three Kingdoms, they still dream of unconditional Submission. I know not to what Extent in the Country Clinton will be able to extend his arms. I hope he will be cooped up.
      The Resolutions of Congress, for calling in their paper, have spread an Alarm here, which has cost me much Pains to allay. I am afraid the Court has taken too sudden a Step, in ordering the Chevalier de la Luzerne to represent against the Plan: it is certainly founded upon the only principles of Justice and sound Policy.
      Your Plans of Oeconomy will be found a Treasure to You—many articles of needless Expence may be cut off. If Mr. Laurens was in Holland, I am told he might borrow Money. I have no Authority You know, to attempt it. Mr. Laurens the father’s delay, and his Son’s Refusal have been great Misfortunes to Us. Military Stores and Cloathing I hope will arrive soon.
      Congress adjourning for want of Business, is quite a Novelty. I never once saw such a Phenomenon.
      The Resolution to pay off the Certificates according to the Value of Money at the Time of the Emission, compleats your plan and makes the whole just. But it would have been better if this had been published with those of the 18th. of March. Your Letter gave Us the first Notice of it.
      I have a Bushel of Letters on Board the Alliance—many of them have been there four Months. She is said to be taking in Stores. She will be the last Frigate I hope, which will ever be put under the Command of any Body in Europe. If You send a Frigate on an Errand, give her her Orders to return. The Code of Laws, is not sufficient for the Government of Officers or Men here. There are never officers enough to compose a Court Martial, and there is an End of all Discipline, Order and Decency when Disputes and Quarrels and Crimes arise and there is no Authority adequate to the Decision of the former and the Punishment of the latter. We have been plagued here eternally with disputes between Jones and his Officers—Landais and his officers—between Jones and Landais—and between one Ships Company and anothers, without a possibility of settling them. Which is right and which wrong it is impossible for any body here to know, because the only means of a fair Trial a Court Martial, is impracticable—And nobody in Europe that I know of, has the Power of Removal or Suspension of Officers. The Commissioners indeed gave Jones their Consent that he should leave the Ranger, but it was with the Consent of all Parties and at the Request of the Minister.
      The Gentleman you recommend to me, shall have all the Civilities and assistance in my Power.
      My affectionate Respects where due—to the French Minister and Secretary particularly—the Comte de la Luzerne &c last Sunday were very well. I long to hear something to ballance Charlestown.
      
       Adieu
       John Adams
      
      